885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert HAYES, Plaintiff-Appellant,v.BE & K CONSTRUCTION COMPANY, Defendant-Appellee.
No. 89-1014.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Sept. 18, 1989.

Herbert Hayes, appellant pro se.
John Brendan Kelly, Hunton & Williams, for appellee.
Before WIDENER, K.K. HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Herbert Hayes appeals from the district court's order denying relief on his negligence and Title VII claims.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hayes v. BE & K Construction Co., (D.S.C. Dec. 13, 1988).  We deny the appellee's motion to dismiss and the motion for fees.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.